                                                             March 5, 2019

BY ECF
Hon. Gregory H. Woods
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

       Re:     Shatsky, et al. v. Palestine Liberation Organization, et al.
               Case no. 18-cv-12355 (GHW)

Dear Judge Woods:
         We represent the plaintiffs in the above-referenced action, and write to request that the
Court adjourn sine die the initial conference scheduled for April 17, 2019 and stay all proceedings
in this case pending the disposition of two parallel cases now pending in the District of Columbia.
        This is an action under the Antiterrorism Act (“ATA”), 18 U.S.C. § 2333, arising from a
2002 suicide bombing in the Israeli town of Karnei Shomron. The plaintiffs are U.S. citizens who
were injured and/or whose family members were murdered in the bombing. The defendants are
the Palestine Liberation Organization (“PLO”) and the Palestinian Authority (“PA”).
        Plaintiffs originally filed their ATA suit against the PLO and PA in 2002, in the U.S.
District Court for the District of Columbia. Shatsky v. PLO, Civ. No. 02-2280-RJL (D.D.C.)
(“Shatsky I”). The PLO and PA moved to dismiss Shatsky I for lack of personal jurisdiction, but
that motion was denied, and Shatsky I was ultimately dismissed on summary judgment. Shatsky v.
PLO, 2017 WL 2666111 (D.D.C. June 20, 2017).
       Plaintiffs’ appeal of the dismissal of Shatsky I is currently pending in the D.C. Circuit.
Shatsky v. PLO, No. 17-7168 (DC Cir.). The PLO and PA are pressing their jurisdictional argument
on appeal and seek (in the first instance) to have the D.C. Circuit dismiss Shatsky I for lack of
personal jurisdiction. Brief of Defendants-Appellees in Shatsky, No. 17-7168 (D.C. Cir.), at 19-
27.
       In the unlikely event that the D.C. Circuit finds that the Shatsky I district court lacked
personal jurisdiction, it can (and plaintiffs believe should) still find personal jurisdiction over the
  THE BERKMAN LAW OFFICE, LLC                                            March 5, 2019
                                                                         Page 2 of 4

PLO and PA, under the recently enacted Anti-Terrorism Clarification Act of 2018. Pub. L. 115-
253 (Oct. 3, 2018) (“ATCA”). The ATCA deems certain activities by the PLO and PA after
January 31, 2019, as consent to jurisdiction in ATA actions, regardless of the date of the underlying
terror attack. The ATCA thus provides a way to obtain personal jurisdiction over the PLO and PA,
in the improbable event that the D.C. Circuit finds that the Shatsky I court lacked such jurisdiction.1
        For their part, defendants PLO and PA assert that the ATCA applies only to new actions
filed after its enactment in 2018, and thus cannot provide personal jurisdiction in the original
Shatsky I case. Brief of Defendants-Appellees in Shatsky, No. 17-7168, at 26. Plaintiffs disagree
with the defendants’ claim about the non-application of ATCA to pending cases. But if the
defendants are correct on this point, plaintiffs’ only recourse would be to prosecute a new ATA
action against the defendants, basing jurisdiction on the ATCA.
         The statute of limitations for ATA actions arising from attacks after September 11, 2001,
expired on January 2, 2019.2 Thus, if plaintiffs had awaited the outcome of the D.C. Circuit’s
disposition of defendants’ personal jurisdiction arguments before filing a new action against the
defendants, the limitations date would have passed. In such circumstances – i.e., where a plaintiff
faces jurisdictional challenges in one suit and the expiration of a statute of limitations which would
(absent tolling) bar a new suit – the proper course is to file a “protective suit.” Cote v. Wadel, 796
F.2d 981, 985 (7th Cir. 1986) (“Elementary prudence” requires a party “to file a protective suit”
prior to the expiration of the statute of limitations, when personal jurisdiction is challenged in the
first action); Wager v. Frehner, 2011 WL 971963, at *2 (D.S.D. Mar. 16, 2011) (“Frehner … filed
a motion to dismiss for lack of jurisdiction … Plaintiff instituted a protective suit in the District of
Nevada … against Frehner … to comply with the statute of limitations in that jurisdiction.”).
        Accordingly, plaintiffs filed two new “protective suits” under the ATA against the PLO
and PA prior to the expiry of the statute of limitations to guard against the very distant prospect
that the D.C. Circuit rules in favor of defendants on all personal jurisdiction questions and
dismisses Shatsky I for lack of personal jurisdiction.
      One of the two protective suits was filed in the U.S. District Court for the District of
Columbia and is captioned Shatsky v. PLO, Civ. No. 18-3141 (D.D.C.) (“Shatsky II”). Upon filing,

        1
          If the Shatsky I court lacked personal jurisdiction, then the summary judgment dismissal would
have no preclusive effect, and plaintiffs would have the right to relitigate their claims against the PLO and
PA, if they can obtain personal jurisdiction over them. Computer Assocs. Int'l v. Altai, 126 F.3d 365, 370
(2d Cir. 1997) (decision entered by court lacking personal jurisdiction lacks preclusive effect).
        2
           See National Defense Authorization Act for Fiscal Year 2013, Pub. L. No. 112-239, § 1251(c)
(Jan. 2, 2013) (set out as a note to 18 U.S.C. § 2333 (Special Rule Relating to Certain Acts of International
Terrorism)) (extending until January 2, 2019, the statute of limitations on ATA claims arising from terrorist
attacks that occurred after September 11, 2001).
  THE BERKMAN LAW OFFICE, LLC                                              March 5, 2019
                                                                           Page 3 of 4

plaintiffs identified Shatsky II as related to Shatsky I, and accordingly Shatsky II has been assigned
to Senior U.S. District Judge Richard J. Leon, who presided over Shatsky I.
        The second protective suit, identical to Shatsky II, is this action. Plaintiffs have filed this
action in addition to Shatsky II because of current uncertainties relating to the proper venue for an
ATA action against the PLO and PA.3
       Because Shatsky II is very likely to be essentially mooted by the disposition of the appeal
in Shatsky I, plaintiffs moved to stay Shatsky II pending the outcome of that appeal. Judge Leon
granted that motion on February 7, 2019, directing that “all proceedings in this case shall be and
hereby are stayed pending conclusion of the appeal in Shatsky, et al., v. Palestine Liberation
Organization, et al., No. 17-7168 (D.C. Cir. filed Dec. 11, 2017).” See Minute Order, 2/7/19 in
Shatsky, Civ. No. 18-3141 (D.D.C.).
        Similarly, this case should be stayed pending both the outcome of the appeal in Shatsky I
and the disposition of Shatsky II. Unless the Court of Appeals dismisses Shatsky I for lack of
personal jurisdiction, which as explained above appears farfetched, and Judge Leon dismisses
Shatsky II for improper venue, this protective suit will be moot. It would clearly be a waste of
judicial and party resources to litigate claims which are highly likely to be obviated.4
        Plaintiffs therefore respectfully request that this action be stayed pending both the
conclusion of the appeal in Shatsky I (i.e., Shatsky v. PLO., No. 17-7168 (D.C. Cir.)) and the
disposition of the parallel Shatsky II action (i.e., Shatsky v. PLO, Civ. No. 18-3141 (D.D.C.).
        If the Court for any reason does not stay this action as requested, plaintiffs nevertheless
respectfully request the initial conference scheduled for April 17, 2019 be rescheduled, primarily



        3
          Venue in ATA actions is proper in any federal district “where any defendant resides or is served,
or has an agent.” 18 U.S.C. § 2334. Until recently, the PLO and PA had an office and a staff in the District
of Columbia. However, that office was closed in 2018. Plaintiffs believe that venue in the District of
Columbia remains proper under § 2334, because defendants still have registered agents in that district.
However, to guard against the risk of an improper venue challenge in Shatsky II, the plaintiffs have filed
the instant action in this district, where the defendants have their own office and staff.
        4
           We note that three additional U.S. citizens, Efrat Trattner, Hadassa Diner and Yael Hillman, who
were not part of Shatsky I, have brought claims in Shatsky II and in this case. These plaintiffs are the sisters
of plaintiff Hillel Trattner, who was severely maimed and partially blinded in the bombing. Because of the
inefficiencies involved in proceeding on the claims of these new plaintiffs in Shatsky II while the appeal in
Shatsky I is pending, plaintiffs successfully moved Judge Leon to stay their claims as well, as part of the
general stay of Shatsky II. Likewise, since the claims of these new plaintiffs are also asserted in Shatsky II,
there is no reason to proceed with those claims in this Court unless Shatsky II is dismissed for improper
venue, and those claims should therefore be stayed along with the rest of this case.
  THE BERKMAN LAW OFFICE, LLC                                    March 5, 2019
                                                                 Page 4 of 4

because the undersigned expects to be traveling with his family for the Passover holiday on that
date, and also because service of process on defendants has not yet been made.
       We thank the Court for its consideration.




                                                   Respectfully yours,


                                                   Robert J. Tolchin
